In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-15-00305-CV


                          IN RE EDWARD JAYCOX, RELATOR


                                     Original Proceeding

                                    October 26, 2015

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Relator, Edward Jaycox, filed a petition for writ of mandamus. By letter dated

August 28, 2015, Jaycox was notified that the filing fee of $145 had not been paid. This

letter notified Jaycox that he could either pay this fee or file an affidavit of indigence by

September 8 to prevent dismissal of the original proceeding.           Jaycox was further

advised by this letter that, if he filed an affidavit of indigence, he must also file an

affidavit relating to previous filings and a certified copy of his inmate trust account. On

September 8, this Court received correspondence from Jaycox that includes a

document that substantially complies with the requirements of an affidavit of indigence

and a certified copy of his inmate trust account. However, this correspondence did not
include an affidavit relating to previous filings. As such, by letter dated September 11,

this Court again expressly notified Jaycox that he must “file an affidavit relating to

previous filings that complies with Texas Civil Practice and Remedies Code section

14.004(a)(1), which requires an inmate who files an affidavit of inability to pay costs to

identify “each action, other than an action under the Family Code, previously brought by

the person and in which the person was not represented by an attorney, without regard

to whether the person was an inmate at the time the action was brought . . . .” TEX. CIV.

PRAC. & REM. CODE ANN. § 14.004(a)(1) (West Supp. 2014). This letter informed Jaycox

that failure to file the required affidavit relating to previous filings by October 1 will result

in dismissal of this original proceeding. Despite two notices expressly advising Jaycox

of his duty to file an affidavit relating to previous filings and a reasonable time in which

to comply with this Court's request, Jaycox has failed to pay the filing fee.


       Consequently, Jaycox’s petition for writ of mandamus is dismissed.




                                                    Mackey K. Hancock
                                                        Justice




                                               2